Title: To Benjamin Franklin from François-Marie d’Angelÿ and Other Commission Seekers, 25 March 1780
From: Angély, François-Marie d’
To: Franklin, Benjamin


As Rochambeau’s army was gathering at Brest in the spring of 1780, Franklin received several letters from officers seeking to join “Washington’s army.” D’Angelÿ (d’Angély), whose letter is printed below, wants permission to raise light infantry and cavalry troops in America to complete General Washington’s army.
De Flaghac, writing from Strasbourg on March 26, is a captain in the dragoons but without appointment. He has asked Montbarey for a three year leave and permission to join “Wagginston’s” army. He would prefer the rank he has in France but if necessary will serve as a volunteer. He asks Franklin’s help in obtaining a favorable reception. He does not flee a failed business, nor does he go for his own advantage; he is motivated by honor and a desire for instruction. He is writing to Sartine for passage but will even take a merchant ship, French or Dutch. The slightest delay is contrary to his desire to make the most of this very interesting campaign.
Three days later Captain baron de Gaisberg and Lieutenant Ferdinand de Stahel write from Baborz, near Mohács, Hungary. There they serve the Empress Queen in a regiment of light cavalry, but yearn for the liberty only partially present in their native country and look to America whose promise of happiness for the many includes the prospect of military advancement, which the peace at home has closed to them. They ask Franklin to secure for them positions in the army and they enclose a letter to Washington. Gaisberg, twenty-eight, is from a distinguished family but is a younger brother. Stahel is a young man and during a stay in Paris met Sainte-Foy, who will surely give His Excellency the necessary information.
On April 15 the chevalier de Baillivy writes from Paris to request a meeting for himself and his brother, both about thirty years old. They have served in France thirteen or fourteen years and have good certificates. He mentions briefly a plan to go to the United Colony to obtain employment.
The sieur de Pommereuille is more specific about de Baillivy’s plan. He writes in English from Paris on May 18, apologizing for not having made use of the permission Franklin gave him last year to call on him. He asks for a letter to John Paul Jones recommending de Baillivy, “an ancient disbanded muskeeteer without the least fortune,” of noble extraction, and with a highly favorable certificate from the Earl of Montboissier, his former commander. De Baillivy wishes to accompany Mr. Jones, regardless of rank, provided he be employed.

M. Nartus writes from the Hôtel de Toulouse in Paris on May 17 to inquire about M. Pommier de L’Etang. Enchanted with Pommier’s stories of the sea and his country, Nartus resolved, perhaps precipitously, to quit a station for which he felt no strong disposition, and to follow Pommier. Nartus has quarrelled with his family over the haste of his actions, and so asks Franklin to help him with his goal of serving in the United States.
M. Duclos, retired after fifty-seven years in the Light Cavalry of the King’s Guard as first maréchal des logis and mestre de camp, writes from Corbeny near Laon on May 24. He recommends for service in the American army his relative Davesne, twenty-nine years old, réformé from the same company. Davesne “est de la plus belle figure possible, et a De Lesprist beaucoup.” Franklin “peut sans faire informé a Monsieur de Mongardé,” major of the company, who will surely recommend him too.
Writing from Buda (Budapest), on June 7, Baron Janus Zreny would also like to serve in America, preferably as an officer. He claims no military experience but encloses six pages of his reflections on the likelihood of America’s winning the war and his advice for a political and military victory. He speaks French, German, Latin, Italian, Polish; he will quickly learn English as he has some knowledge of it already. If Franklin judges him capable of an officer’s rank, he is to write “au plus vite” care of the abbé Zinner, préfêt at the Académie royale thérésienne in Vienna.
Closer to home two gardes du corps of the comte d’Artois write from Versailles on June 13. De Potot and Desgrange, currently in the service of His Royal Highness, ask Franklin to recommend them to Congress for military service as lieutenants, the rank they have enjoyed for five years. Since their only desire, however, is to be of service to the allies of their august sovereign and to acquire experience in the military art, they will gladly accept whatever employment is judged suitable. They do require an advance for their travel costs or at least the promise of a reimbursement. They will produce certificates from their commanders and obtain leaves of absence.
 
Monsieur
Paris ce 25e Mars 1780
Si j’eusse cru qu’il me fallut des protections pour parvenir jusqu’a Votre Excellence, j’en aurois eu certainement. Je me presente a vous avec confiance pour offrir mes services aux etats unis d’amerique; les circonstances reveillent un desir que j’ay formé depuis le commencement de la guerre et je desire que vos vues puissent favoriser mon zele.
Je Suis entré en 1755 officier au service du Roy de Prusse en 57 J’etois Capitaine d’un Bataillon d’Infanterie de troupes legeres; J’ay fait toute la guerre en cette qualité, et quoyque j’eusse alors peu de theorie de mon metier, je passois pour un bon officier. Le prince d’anhalt Bernbûrg avec qui j’etois fort lié m’engagea vers la fin de 1761 a passer avec luy en Dannemarc ou il etoit general Major. Je fus fait Chef d’escadron et Major d’un Regiment de hussards qui fut levé cette meme année. Cinq ans aprés, Mr de St germain trouvant la Cavallerie danoise trop pesante me tira du Regiment ou j’etois pour me mettre dans la meme qualité dans le Regiment Royal Cuirassiers afin d’introduire dans ce Regiment des evolutions plus souples et plus legeres. En 1769 l’Imperatrice de Russie ayant demandé au Roy de Dannemarc quelques officiers qui eussent fait la guerre, le Roy me mit du nombre des volontaires qui luy furent envoyés. Ayant appris la langue du pays a mon arrivée a l’armée Russe, je fus fait le 1er Janvier 1770 Lieutenant Colonel du Regiment de siberie Carabiniers. On detacha a l’entrée de la Campagne un escadron de chaque Regiment de Cavallerie de l’armée dont on me confia le Commandement et je me trouvai avec 12 escadrons de 175 hommes chacun a l’avant garde de l’armée, sous les ordres du general Bauer. Le bonheur suivit si bien mes entreprises, que l’Imperatrice crut faire une bonne acquisition en m’attachant entierement a son service, elle me decora elle meme de l’ordre Militaire, elle m’offrit un Regiment de Carabiniers, une terre en livonie, une place de page pour mon fils qui n’avoit encore que neuf ans, et une somme d’argent Considerable pour amener ma femme et mon fils en Russie: Je ne pus accepter ces propositions qu’après avoir été en Dannemarc prendre le consentement du Roy, il me l’accorda avec des marques de sa satisfaction. Je revins en Russie, j’entrai en possession de ce qui m’avoit eté promis, et je fis de mon mieux pour meriter l’opinion qu’on avoit conçue de moy.
J’etois commandant d’une partie des nouvelles acquisitions de l’Imperatrice dans la Lithuanie, lorsqu’on m’y amena les officiers françois faits prisoniers a Cracovie. Les services que je leur rendis exciterent la reconnoissance du Cardinal de Rohan alors ambassadeur de france a Vienne. Ce prince me flata de l’espoir de jouir en france d’un sort heureux. J’avois besoin de prendre des bains pour me refaire des blessures et des fatigues de la guerre, j’en obtins la permission, j’eus l’imprudence d’aller a Vienne et a Paris pour m’assurer du sort que je pouvois esperer en françe en quittant la Russie. La somme que j’avois pretée aux officiers français m’ayant été adressée a Petersburg par le Cardinal de Rohan a Mr frederichs Banquier de la Cour, celuyci en fit part a l’Imperatrice: elle conçut des soupçons sur ma fidelité, et a mon retour en Russie je fus arrêté et mis en prison: après deux mois de detention, tous mes papiers ayant prouvé mon innocence; mais démontré en meme temps les vues que j’avois de rentrer en france, l’Imperatrice me depouilla de tout ce que je possedois, et je me trouvai après avoir perdu 70 mille livres de rente, sans autre ressource que celle que j’avois lieu d’attendre des bienfaits de la france. Elle m’a accordé un brevet de Colonel qui ne m’attache a rien et ne me donne aucune existence, avec une pension de 5000 l.t.; et Votre Excellence verra la verité de ce que viens de luy dire par la lettre de Mr le Mal. du Muy et par le brevet ci joints.
N’ayant malgré les promesses du Roy aucune esperance de pouvoir etre employé dans ma patrie et ne pouvant supporter l’inaction dans laquelle je suis forçé de vivre Je desire servir ses alliés, et etre utile a la Cause commune. Vingt ans d’un service continuel, deux guerres difficilles dans lesquelles j’ay eu quelque sucçés me donnent l’esperance d’en avoir encore d’autres. Je suis fort et robuste, Je possede parfaitement l’allemand, passablement l’anglois, et si j’obtenois la permission de lever en Amerique un Corps de troupes legeres, moitié a Cheval et moitié a pied, espece de troupes qui manque je crois a l’armée du general Washington, j’oserois me flater d’etre utile a son armée. Je ne marchande point sur le grade, le titre sous lequel je pourrois remplir les objets, que l’ignorance des circonstances et des lieux ne peut que me faire entrevoir, m’est parfaitement indifferent. Si Votre Excellence daigne accueillir mon zele, je la suplie de ne point s’en rapporter a moy sur les services que je suis en etat de rendre et je luy demande la faveur de permettre a Mr le Baron de Viomenil d’aller luy parler de moy. Je prens sur moy d’obtenir la permission de la cour de france de passer en Amerique, je ne demande que votre protection pour ne point aller dans ce paÿs la comme un homme sans aveu; mais soit que Votre Excellence accepte ou refuse mes offres, je la supplie de m’accorder un instant d’audience.
Je Suis avec Respect Monsieur de Votre Excellence Le tres humble et tres obeissent Serviteur
D’angelÿ
 
Notation: D’angely Paris ce 25 mars 1780.
